Order entered March 29, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00120-CV

                         BIG BASS TOWING COMPANY, Appellant

                                                  V.

                                   STEPHEN AKIN, Appellee

                        On Appeal from the County Court at Law No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. CC-12-02361-A

                                             ORDER
       We GRANT appellee’s March 27, 2013 unopposed motion for an extension of time to

file his brief in this accelerated appeal. Appellee shall file his brief on or before April 11, 2013.


                                                        /s/    CAROLYN WRIGHT
                                                               CHIEF JUSTICE